EX‑35.2 (logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of February 1, 2012 by and among GS Mortgage Securities Corporation II, as Depositor, KeyCorp Real Estate Capital Markets, Inc. as Master Servicer, Rialto Capital Advisors, LLC as successor Special Servicer to CWCapital Asset Management LLC, Wells Fargo Bank, National Association as Trustee and Custodian, TriMont Real Estate Advisors, Inc., as Operating Advisor relating to the GS Mortgage Securities Trust 2012-GC6, Commercial Mortgage Pass-Through Certificates, Series 2012-GC6 (GSMS 2012-GC6) The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”) herein certifies to the following: 1.
